Citation Nr: 1729752	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-14 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for lumbosacral strain from July 6, 2012. 

2.  Entitlement to an initial rating higher than 50 percent for tension headaches, to include on an extraschedular basis. 

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 4, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1988 to November 2008.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed the Board's September 2014 denial of an increased rating for low back disorder and headaches to the United States Court of Appeals for Veterans Claims (CAVC).  In a May 2015 Joint Motion for Partial Remand (Joint Motion), VA general counsel and the Veteran requested that the relevant portion of the Board's September 2014 decision by vacated and remanded to Board.  Accordingly, this matter was before the Board in July 2015, whereupon it was remanded to the RO to afford the Veteran an opportunity to file a formal application for his TDIU claim and further develop the record.  After issuing an August 2016 supplemental statement of the case wherein the RO continued the denial of all three claims, the case was returned to the Board for its adjudication.  

The TDIU claim was raised by the Veteran during the pendency of this appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In its July 2015 decision and remand, the Board found that the Veteran had raised the issue of unemployability and therefore added a TDIU claim to those claims before it.  Upon remand, the Veteran was provided with and thereafter submitted a formal claim for TDIU on VA Form 21-8940.  

Although the Board acknowledges that the Veteran has properly submitted a claim for TDIU that applies back to the date of his original claim for benefits, it also observes that the Veteran is currently assigned a 100 percent total rating and has been assigned a 100 percent rating concurrently from May 4, 2010.  In this regard, the Veteran is not currently assigned a 100 percent disability rating for any single disability, and so this case is not contemplated by Bradley v. Peake, 22 Vet. App. 280 (2008) (VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating).  Therefore, the Board finds that the TDIU claim is moot from May 4, 2010, and will only consider the TDIU claim for the period of time prior to May 4, 2010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate this matter, it must be remanded for further development.  A review of the electronic claims file on the Veterans Benefits Management System (VBMS) database reveals that the Veteran is currently enrolled in VA Vocational Rehabilitation and Employment Services (VRE) and that documents pertaining to his enrollment are currently being added to the claims file.  Specifically, the VBMS database shows that the Veteran has an open claim for VRE services and that he filed the application for enrollment with VRE in April 2009.  These records are potentially relevant to the TDIU and increased rating claims as basic eligibility in VA vocational rehabilitation services requires an initial evaluation of the extent to which a veteran's disabilities, including those for which he or she is service-connected, impact the ability to secure and maintain employment.  38 C.F.R. §§ 21.40, 21.50-53.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Therefore, the matter is remanded in order to have the RO request an expedited scanning of the VRE records and associate those records with the claims file. 
Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must formally request that the scanning of the Veteran's VA Vocational Rehabilitation file be expedited and that the entire VRE file is associated with the claims file.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements." 

2.  After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




